NO. 07-11-00018-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                   MARCH 22, 2011


                        RAMIRO CHAVIRA, SR., APPELLANT

                                           v.

                          DELORES CHAVIRA, APPELLEE


              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

           NO. B37423-1008; HONORABLE EDWARD LEE SELF, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Appellant, Ramiro Chavira, Sr., an inmate proceeding pro se, filed a notice of

appeal in trial court cause number B37423-1008 in the 242nd District Court of Hale

County, Texas.    By letter dated January 24, 2011, the Clerk of this Court notified

Chavira that, among other things, a filing fee of $175 had not been paid and warned that

failure to do so within ten days could result in dismissal pursuant to Texas Rule of

Appellate Procedure 42.3(c). No fee having been received within the deadline, by letter

dated February 17, 2011, Chavira was again advised of the outstanding filing fee and

the consequences of failing to pay and was given until March 9 to comply. See TEX. R.
APP. P. 44.3; see also Higgins v. Randall County Sheriff’s Office, 193 S.W.3d 898, 899–

900 (Tex. 2006) (holding that a court of appeals can dismiss an appeal for

noncompliance only after allowing a reasonable time to correct a defect). Despite two

notices and a reasonable time in which to comply with this Court’s directive, Chavira

has failed to respond. Consequently, this Court is authorized to dismiss this appeal.

See TEX. R. APP. P. 5, 42.3(c).


        Accordingly, we dismiss this appeal.      Further, all pending motions from the

district clerk for extension of time in which to file the clerk’s record are hereby denied as

moot.


                                                         Mackey K. Hancock
                                                              Justice




                                             2